Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinchul Hong on 5/23/2022.

The application has been amended as follows: 
//Begin Amendment
See attachment.

	List of changes (with respect to claims filed 4/22/22):
	In claim 15:
Replace “determining whether the first command is present” with “determining the first write command is not present”.
		Replace “determining whether the size” with “determining the size”.

	In claim 16:
		Replace “determining whether” with “determining”.

End of Amendment//

Allowable Subject Matter
Claims 1-5, 7-10, 12-13, 15-16, and 18-20 allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1, none of the cited prior art of record appear to teach or suggest, in combination with the other recited features, wherein the first core of the memory controller is further configured to determine whether the size of the remaining space of the page to be written exceeds a minimum data size in response to a determination that the first write command is not present in the first submission queue,
wherein the first core of the memory controller is further configured to fetch one or more second write commands from one or more second submission queues other than the first submission queue when the size of the remaining space of the page to be written exceeds the minimum data size.
	None of the cited prior art appears to teach or suggest, in the context of attempting to fetch write command related to data size matching a remaining space of a page, determining a first submission queue does not contain such a write command, further determining that the remaining capacity of the page is larger than a minimum data size in response to determining no such write command is present, and fetching one or more write commands from a second set of submission queues in response to the determination that the remaining capacity is beyond the minimum data size.
	The closest cited prior art, Takefman, disclose an SSD having a controller which tracks the remaining capacity of a page, and attempts to locate writes which best fit the remaining space in order to support efficient writing of whole pages to the SSD. However, Takefman is silent to submission queues.
	Benisty discloses providing and using a plurality of submission queues to manage request flow for an SSD.
	Lovell further discusses tradeoffs which occur between access performance and storage utilization when considering whether to write less-than-full pages into an SSD. It is clearly recognized in the art that it is desirable to write full pages for higher performance.
	However, none of the cited prior art specifically teaches or suggests organizing requests among a plurality of submission queues, where a first submission queue relates to requests of a certain size, and a second submission queue relates to requests of another size. Additional processing is performed in the case when a write request is not available in the first submission queue, including determining whether the remaining capacity is sufficient for write requests of the second submission queue, and fetching commands accordingly.
	Accordingly, claim 1 is allowed. Claims 2-5, 7-10, 12-13, 15-16, and 18-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136